935 F.2d 270
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jason LYNOTT, Petitioner-Appellant,v.Bill STORY, Warden, Federal Correctional Institution,Ashland, Kentucky, Respondent-Appellee.
No. 90-5758.
United States Court of Appeals, Sixth Circuit.
June 10, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Petitioner Jason Lynott appeals from the district court's denial of his petition for writ of habeas corpus, filed under 28 U.S.C. Sec. 2241, which alleged that the Federal Bureau of Prisons erroneously refused to apply his previously earned "good time" credits to his remaining term of imprisonment after being re-incarcerated for his third parole violation.  The district court denied Lynott's request for relief under the authority of 28 C.F.R. Sec. 523.17(c) and our prior decision in Culp v. Keohane, 822 F.2d 641 (6th Cir.1987).


2
Having carefully considered the record and the briefs filed by the parties, we are unable to say on de novo review that the district court erred in applying either section 527.17(c) or our prior decision in Culp, supra, to the facts of this this case.  Further, because the magistrate's February 27, 1990 report and recommendation adequately resolves the issues raised herein, the issuance of a written opinion by this court would serve no useful purpose.  Accordingly, the district court's denial of Lynott's petition for habeas corpus is AFFIRMED for those reasons articulated by the magistrate in his February 27, 1990 report and recommendation, which was adopted by the district court on April 27, 1990.